        Case 8-19-71407-las              Doc 42           Filed 01/22/20   Entered 01/22/20 14:15:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:                                                           Case No.: 8-19-71407-las

NEDRA K. AMBROSE,                                                     Chapter 7

                             Debtor.
------------------------------------------------------X
           TRUSTEE’S AFFIRMATION IN OPPOSITON TO DEBTOR’S MOTION TO DISMISS
                              AND IN OPPOSITION TO THE DEBTOR’S MOTION TO
                              “RE-CONSIDER GRANTING THE TRUSTEE MOTION.”

         Robert L. Pryor, Esq., an attorney duly admitted to practice law in the United States Bankruptcy

Court for the Eastern District of New York and the Courts of the State of New York, affirms the

following under penalty of perjury:

         1. I am the Trustee in the captioned case and a member of Pryor & Mandelup, L.L.P. the

attorneys for the chapter 7 Trustee. In these capacities, I am familiar with the facts and circumstances of

the case as set forth herein.

         2. I make this Affirmation in Opposition to the Motions of the Debtor, Nedra K. Ambrose

                   a) To dismiss the Chapter 7 case

                   b) To “Re-Consider Granting the Trustee Motion”

                                                BACKGROUND

         3. The Debtor filed the instant case under chapter 13 of the Bankruptcy Reform Act of 1978, as

amended (the “Bankruptcy Code”) on February 25, 2019. However, prior to the filing of the instant case

the Debtor had filed a previous Chapter 7 case on June 22, 2018, Case Number 18-74264-las, which prior

case was automatically dismissed on August 21, 2018.

         4. By Motion dated July 29, 2019, the Chapter 13 Trustee made a Motion to Dismiss the Debtor’s

Chapter 13 case.

         5. Prior to the return date of the chapter 13 Trustee’s Motion to Dismiss, on August 14, 2019 the

Debtor voluntarily converted her case from Chapter 13 to Chapter 7.
       Case 8-19-71407-las          Doc 42      Filed 01/22/20     Entered 01/22/20 14:15:46




        6. A meeting of creditors was conducted on September 25, 2019. At such time, the Debtor swore

to the accuracy and completeness of her bankruptcy petition and supporting schedules.

        7. Notwithstanding, the Trustee discovered that the Debtor critically omitted an ownership

interest in the real property located at 497 East 94th Street, Brooklyn, New York 11212.

        8. The Trustee requested specific information with respect to said undisclosed property which the

Debtor failed to deliver, despite repeated requests.

        9. By Motion dated November 12, 2019, the Trustee sought an Order compelling the production

of the requested documentation.

        10. A hearing was conducted before the Honorable Louis A. Scarcella on January 7, 2020, at

which time the Motion was granted.

        11. Upon information and belief, as of this date, the Court has not entered the Order submitted on

January 8, 2020 in connection with the requested relief.

        12. By Motion to Dismiss dated January 8, 2020, the Debtor sough to dismiss her Chapter 7 case.

In support of her Motion, the Debtor stated only, “Missrepresentation [sic] in the proceeding of filing a

chapter 13 and 7.”

        13. While the grounds for Debtor’s requested relief are hard to discern from the limited statement

made by the Debtor in support of her Motion, the simple fact is the Motion should clearly be denied.

             THE DEBTOR’S MOTION TO DISMISS THE CASE MUST BE DENIED

        14. An established and extensive body of case law exists in this Circuit and District addressing

voluntary withdrawal from a case by a debtor and specifically prohibits dismissal under the circumstances

present in this case.

        15. It is well settled that a debtor must establish cause to withdraw from her case once

commenced. Smith v. Geltzer, 507 F.3d 64, 72 (2d Cir. N.Y. 2007) (“Smith”) (“Under section 707(a) [of

the Bankruptcy Code], the debtor has no absolute right to dismissal of a Chapter 7 case…Rather, a debtor

seeking dismissal must show cause.”) (quotations omitted); In re Segal,527 B.R. 85, 93 (Bankr. E.D.N.Y.
       Case 8-19-71407-las          Doc 42      Filed 01/22/20      Entered 01/22/20 14:15:46




2015) (“Segal”) (A debtor does not have unbridled “discretion to withdraw his case once it has been

commenced.’’”) (quoting In re Klein, 39 B.R. 530, 532 (Bankr. E.D.N.Y. 1984) (“Klein”)).

        16. To establish cause, a debtor must show that dismissal would be in the best interest of the

creditors and without prejudice to them. See Smith, supra, 507 F.3d at 72 (“courts in this Circuit have

determined whether cause exists by looking at whether dismissal would be in the best interest of all

parties in interest…[w]ith regard to creditors, the issue is typically one of prejudice”) (quoting Dinova v.

Harris (In re Dinova), 212 B.R. 437, 442 (2d Cir. BAP 1997)); Segal, supra, 527 B.R. at 94 (“The debtor

bears the burden of proving that dismissal will not prejudice his creditors.”) (quoting In re Bruckman, 413

B.R. 46, 50 (Bankr. E.D.N.Y. 2009).

        17. Courts have uniformly denied dismissal as prejudicial to creditors and not in the best interest

of creditors where, as here, a debtor engages in abusive or bad faith conduct in connection with the

bankruptcy case such as filing to delay creditors or failing to disclose financial information. See In re

Schwartz, 58 B.R. 923, 925 (Bankr. S.D.N.Y 1986) (“Schwartz”) (“Dismissal of a bankruptcy petition

that was filed principally to forestall creditors should not be permitted after the delay sought has been

achieved.”); Turpen v. Eide (In re Turpen), 244 B.R. 431, 435 (B.A.P. 8th Cir. Iowa 2000) (“dismissal of a

case after it has appeared that the debtors failed to account honestly for their assets should not be

permitted because such failure indicates the likelihood of further questionable practices to the detriment

of creditors”) (citing Schwartz, supra, 58 B.R. at 925). Indeed, courts have found that the discovery of

undisclosed assets is cause for retention of jurisdiction. See e.g., In re Ross, 1982 Bankr. LEXIS 3956, 1-

2 (Bankr. E.D.N.Y. 1982) (“The discovery of assets is not cause to dismiss such proceeding…[but]

grounds for retaining jurisdiction”).

        18. The logic of these cases being that the conduct exhibited in bankruptcy is likely to continue

outside of bankruptcy. As explained in Klein,

                  It may be reasonably inferred from debtor’s questionable behavior inside of [sic]
                  bankruptcy that such conduct will persist in derogation of the creditor’s rights in the
                  event this court were to order the dismissal of debtor’s petition.

39 B.R. at 533.
        Case 8-19-71407-las          Doc 42      Filed 01/22/20       Entered 01/22/20 14:15:46




         19. In this case, the Debtor having exhibited all of the questionable conduct referenced in the

above-cited cases supports denial of her request for dismissal. The Debtor failed to schedule a substantial

asset of value, to wit, real property located at 497 East 94th Street, Brooklyn, New York. Moreover, when

faced with numerous questions regarding said unscheduled asset, the Debtor failed to provide any

requested information.

         20. Thereafter, the Trustee was forced to move to compel compliance with requests for discovery,

which motion was granted by this Court. Moreover, the Debtor has failed to provide the requested

information to date.

         21. The Debtor’s Motion fails to provide any information which might support dismissal in this

case.

         22. Significantly, the Debtor has offered no proffer as to how she will deal with her creditors’

claims if her request is granted. The only apparent ground for dismissal put forward by the Debtor is that

there was some unspecified misrepresentation, without any further explanation. Courts in this Circuit

have specifically rejected the contention that insufficient legal advice constitutes cause for dismissal.

Segal, supra, 527 B.R. at 93; and Klein, supra, 39 B.R. at 533. See also, In re Martin, 30 B.R. 24, 27

(Bankr. E.D.N.C. 1983). The Trustee submits that the Debtor could not put forward any argument for

dismissal under the circumstances.

                  MOTION TO RECONSIDER GRANTING TRUSTEE’S MOTION

         23. The Debtor asserts the Court should reconsider the Motion made by the Trustee compelling

the Debtor to comply with the Trustee’s request for documents and information.

         24. Debtor justifies her request for relief by stating that she believed the matter was returnable on

January 8, 2020, rather than the actual return date of January 7, 2020.

         25. However, the Debtor wholly ignores the substantive issues raised by the Motion including the

fact that multiple requests for information were made by the Trustee and the Debtor failed and refused to

comply with any of the requests for information.
       Case 8-19-71407-las          Doc 42     Filed 01/22/20       Entered 01/22/20 14:15:46




        26. Accordingly, absent a substantive basis, there are no grounds for this Court to reconsider its

prior decision in such matter.

        WHEREFORE, it is respectfully requested that Debtor’s Motion to Dismiss be denied in its

entirety and that the Debtor’s “Motion for Re-Consideration of the Courts Order” entered at oral

argument on January 7, 2020 be denied in its entirety as well, together with other and such further relief

as appears fair and equitable.

                                                  PRYOR & MANDELUP, L.L.P.
                                                  Attorneys Trustee

                                             By: /s/ Robert L. Pryor
                                                Robert L. Pryor
                                                675 Old Country Road
                                                Westbury, New York 11590
                                                (516) 997 0999
